Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 15, 24 and 28 recite “selecting a sequence from a plurality of sequences for conveying a payload comprising a plurality of bits”

The recited limitation such as “sequence” renders this limitation indefinite because Applicant fails to define a sequence.  It is unclear how each element of said sequence is defined.(see claims 7,9, 21 and 23, it indicates “elements of the selected sequence” but the recited claims do not mention any elements at all.)

Claims 1, 15, 24 and 28 recite “wherein a length of the selected sequence is based at least in part on a number of one or more time periods for conveying the payload and a number of one or more frequency tones for conveying the payload”

The recited limitation such as “a length of the selected sequence is based at least in part on a number of one or more time periods…and a number of one or more frequency tones” renders this limitation indefinite because it is not clear how said time periods and frequency tones are used to derive said length. Moreover, it is not clear which length is said "a" length.

Claims 2, 16 and 25 recite “table that maps element indices”

The recited limitation such as “table” renders this limitation indefinite because Applicant fails to define “table” that can maps element in the recited claims.  In addition, Applicant fails to define “sequence” (see claims 1, 15, 24 and 28) with element.   As such, it is unclear on the table and the element.


Claims 6, 20, 26 and 30 recite “generating, from the selected sequence, a virtual matrix …”

The recited limitation such as “generating…virtual matrix” renders this limitation indefinite because Applicant fails to specify how the virtual matrix is being used in the recited claims.  It is unclear whether the virtual matrix is used or unused.  As such, it appears that the “virtual matrix” does not further limit the limitation.

Claim 7,9, 21 and 23 recites “applying the interleaving function to elements of the selected sequence within columns of the virtual matrix”

The recited limitation such as “applying the interleaving function to elements of the selected sequence within columns of the virtual matrix” renders this limitation indefinite because the previous claims do not mention about elements within the selected sequence.  As such, it is unclear how the elements within columns of the virtual matrix are interleaved.

Claims 8, 22, recite "applying the interleaving function to elements of the selected sequence within rows of the virtual matrix"

The recited limitation such as "applying the interleaving function to elements of the selected sequence within rows of the virtual matrix" is rejected because it does not further limit the previous limitation.

Claims 11 and 27 recite “cyclically shifted cell-specific sequence”

The recited limitation such as “cyclically shifted cell-specific sequence” renders this limitation indefinite because the previous claims do not define the sequence with  cell-specific.  As such, it is unclear how to shift the cell-specific within the sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatenable over Lee et al. (US 2008/0,101,440) in view of Byoung-Hoon et al. (US 2016/0,020,865)

As per claim 1:

Lee discloses:

A method for wireless communications at a transmitting device, comprising: 
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

selecting a sequence from a plurality of sequences for conveying a payload comprising a plurality of bits, 
(Lee, Fig. 1 discloses that said sequences are CAZAC sequences)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

wherein a length of the selected sequence is based at least in part on a number of one or more time 
(Lee,  an OFDM system is disclosed which implies the presence of a time-frequency grid with sub-carriers and time periods)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, [0028]-[0030] spread signal, which has length S x P is interleaved by a block interleaver 155 of length P….number of shift-orthogonal CAZAC sequences of length 300 is 8)
 
applying an interleaving function to the selected sequence to generate an interleaved sequence; and 
(Lee, Fig. 1, Interleave 155)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

transmitting the payload comprising the plurality of bits using the interleaved sequence.
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, …permits a second stream 145 of data symbols … for eventual transmission over the air interface)

Lee does not clearly disclose that the length is based on time period and/or frequency tones.

Byoung-Hoon discloses that the length is based on time period and/or frequency tones.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byoung-Hoon’s method of generating the length of sequence according to the time-domain or the frequency-domain into the system of Lee
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 2:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on a table that maps element indices of the selected sequence to element indices of the interleaved sequence.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 3:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on an equation defining the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 4:
Lee-Byoung-Hoon further discloses:
receiving signaling that indicates the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 5:
Lee-Byoung-Hoon further discloses:
receiving configuration signaling that configures interleaving for conveying the payload.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 6:
Lee-Byoung-Hoon further discloses:
generating, from the selected sequence, a virtual matrix having a number of rows equal to the number of one or more frequency tones for conveying the payload and having a number of columns equal to the number of one or more time periods for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 7:
Lee-Byoung-Hoon further discloses:
wherein applying the interleaving function to the selected sequence comprises: applying the interleaving function to elements of the selected sequence within columns of the virtual matrix, wherein a length of the interleaving function is based at least in part on the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 8:
Lee-Byoung-Hoon further discloses:
wherein applying the interleaving function to the selected sequence comprises: applying the interleaving function to elements of the selected sequence within rows of the virtual matrix, wherein a length of the interleaving function is based at least in part on the number of one or more time periods for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 9:
Lee-Byoung-Hoon further discloses:
wherein applying the interleaving function to the selected sequence comprises: applying the interleaving function to elements of the selected sequence within rows of the virtual matrix and to elements of the selected sequence within columns of the virtual matrix, wherein a length of the interleaving function is based at least in part on a product of the number of one or more time periods for conveying the payload and the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 10:
Lee-Byoung-Hoon further discloses:
mapping the interleaved sequence to physical resources corresponding to the number of one or more time periods for conveying the payload and the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 11:
Lee-Byoung-Hoon further discloses:
generating the plurality of sequences based at least in part on a product of an orthogonal matrix having a size corresponding to the number of one or more time periods and a cyclically shifted cell-specific sequence having a length corresponding to the number of one or more frequency tones, wherein the plurality of sequences comprises orthogonal sequences.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 12:
Lee-Byoung-Hoon further discloses:
wherein the product comprises a Kronecker product.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 13:
Lee-Byoung-Hoon further discloses:
wherein the orthogonal matrix comprises a discrete Fourier transform (DFT) matrix.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 14:
Lee-Byoung-Hoon further discloses:
wherein the plurality of sequences comprises orthogonal sequences or nonorthogonal sequences.
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 15:

Lee discloses:

A method for wireless communications at a receiving device, comprising: 
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

receiving a payload comprising a plurality of bits using an interleaved sequence, 
(Lee, Fig. 1 discloses that said sequences are CAZAC sequences)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

wherein a length of the interleaved sequence is based at least in part on a number of one or more 
(Lee,  an OFDM system is disclosed which implies the presence of a time-frequency grid with sub-carriers and time periods)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

applying an interleaving function to de-interleave the interleaved sequence to generate a selected sequence; and 
(Lee, Fig. 6, De-Interleaver 603)
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)

decoding the payload based at least in part on the selected sequence.
(Lee, abstract; paragraphs [0023] - [0028], [0031 ], [0035] - [0039]; figures 1, 2A,2B,5,6)
(Lee, …permits a second stream 145 of data symbols … for eventual transmission over the air interface)

Lee does not clearly disclose that the length is based on time period and/or frequency tones.

Byoung-Hoon discloses that the length is based on time period and/or frequency tones.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byoung-Hoon’s method of generating the length of sequence according to the time-domain or the frequency-domain into the system of Lee
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
(Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 16:
Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on a table that maps element indices of the selected sequence to element indices of the interleaved sequence.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 17:

Lee-Byoung-Hoon further discloses:
identifying the interleaving function based at least in part on an equation defining the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 18:

Lee-Byoung-Hoon further discloses:

transmitting signaling that indicates the interleaving function.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)


As per claim 19:
Lee-Byoung-Hoon further discloses:

transmitting configuration signaling that configures interleaving for conveying the payload.
(Lee, Fig. 1, Interleave 155)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)

As per claim 20:
Lee-Byoung-Hoon further discloses:


generating, from the interleaved sequence, a virtual matrix having a number of rows equal to the number of one or more frequency tones for conveying the payload and having a number of columns equal to the number of one or more time periods for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 21:
Lee-Byoung-Hoon further discloses:

wherein applying the interleaving function to de-interleave the interleaved sequence to generate the selected sequence comprises: applying the interleaving function to elements of the interleaved sequence within columns of the virtual matrix, wherein a length of the interleaving function is based at least in part on the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 22:
Lee-Byoung-Hoon further discloses:
wherein applying the interleaving function to de-interleave the interleaved sequence to generate the selected sequence comprises: applying the interleaving function to elements of the interleaved sequence within rows of the virtual matrix, wherein a length of the interleaving function is based at least in part on the number of one or more time periods for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claim 23:
Lee-Byoung-Hoon further discloses:
wherein applying the interleaving function to de-interleave the interleaved sequence to generate the selected sequence comprises: applying the interleaving function to elements of the interleaved sequence within rows of the virtual matrix and to elements of the interleaved sequence within columns of the virtual matrix, wherein a length of the interleaving function is based at least in part on a product of the number of one or more time periods for conveying the payload and the number of one or more frequency tones for conveying the payload.
(Byoung-Hoon, Figs 1-2 communication system)
(Byoung-Hoon, Figs. 3-4, 7-9 length)
(Byoung-Hoon, [0031]-[0032], interleaves, deinterleaves)
 (Byoung-Hoon, [0061] FIG. 4 shows a process 400 for generating the IFDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas, with each pilot sequence comprising a plurality of pilot symbols sent in the time domain on a different set of subcarriers (block 410). The plurality of pilot sequences may be generated based on a Chu sequence with λ=1, a Chu sequence defined by a transmitter-specific λ value, some other CAZAC sequence, a PN sequence, etc. A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 420).
(Byoung-Hoon, [0079] FIG. 7 shows a process 700 for generating the FD-CDM pilot. A plurality of pilot sequences are generated for a plurality of transmit antennas based on FD-CDM of a base sequence, e.g., a CAZAC sequence such as a Chu sequence defined by a transmitter-specific λ value (block 710). A plurality of pilot transmissions are generated based on the plurality of pilot sequences (block 720). The pilot transmissions may be sent on the downlink, and neighboring base stations may be assigned different transmitter-specific values. The pilot transmissions may also be sent on the uplink, and different terminals may be assigned different transmitter-specific values)

As per claims 24-27:
Claims 24-27 recite limitations similar as claims 1-14 above.  Therefore, the claims are rejected for the same reasons for obviousness as used above.

As per claims 28-30:
Claims 28-30 recite limitations similar as claims 15-34 above.  Therefore, the claims are rejected for the same reasons for obviousness as used above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111